MEMORANDUM **
Reynaldo Castillo-Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing the appeal of the Immigration Judge’s denial of suspension of deportation. We dismiss the petition for review.
Castillo-Hernandez contends that the immigration judge (“IJ”) violated his due process rights because the IJ conducted the immigration hearing in an intimidating manner. Castillo-Hernandez failed to raise this issue before the BIA. He therefore failed to exhaust his administrative remedies, and we lack jurisdiction to review this claim. See Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir.1987).
We lack jurisdiction to review the BIA’s discretionary determination denying suspension of deportation for failure to demonstrate extreme hardship. See Torres-Aguilar v. INS, 246 F.3d 1267, 1270 (9th Cir.2001) (holding that argument about the misapplication of case law in extreme hardship determinations is “the archetypal claim that [Illegal Immigration Reform and Immigrant Responsibility Act] § 309(c)(4)(E) removes from our jurisdiction”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.